DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on January 28, 2022 is acknowledged.
Claims  9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reads:
A composition comprising a refrigerant, the refrigerant comprising CO.sub.2, difluoromethane (R32), pentafluoroethane (R125), 2,3,3,3-tetrafluoro-1-propene (R1234yf), and 1,1,1,2-tetrafluoroethane (R134a), wherein when the mass % of CO.sub.2 based on the sum of CO.sub.2, R32, R125, R1234yf, and R134a in the refrigerant is x, the mass % of R1234yf based on the sum of R1234yf and R134a is r, and the mass % of R32, the mass % of R125, and the mass % of the sum of R1234yf and R134a based on the sum of CO.sub.2, R32, R125, R1234yf, and R134a are respectively represented by a, b, and c, the refrigerant satisfies the following requirements (1) or (2): 4.2>x.ltoreq.2.8; (1) 75.gtoreq.r.gtoreq.0; and coordinates (a, b, c) in a ternary composition diagram whose vertices are a point of (100-x) mass % of R32, a point of (100-x) mass % of R125, and a point of (100-x) mass % of the sum of R1234yf and R134a are within a triangular region surrounded by line segments that connect the following points: point A [(0.0086x-0.0748)r+0.5x+55.38, (-0.0126x+0.106)r+0.9357x+23.4, 100-a-b-x], point B [(-0.0077x-0.0756)r-3.0143x+65.26, (0.0126x+0.0392)r+(-0.4x+27.08), 100-a-b-x], and point C [(-0.0154x-0.042)r-1.4214x+60.8, (0.0171x+0.004)r-2.7857x+33.8, 100-a-b-x], or on the line segments, or 
 What does this mean? The examiner, with a doctorate in chemistry and a minor in mathematics, finds it impenetrable. The claim recites a five-part composition based on a ternary, or three-part composition diagram. Claims 9 and 10 recite “showing a combination ratio of five refrigerant compositions in a ternary composition diagram”. In other words, applicants regard the drafting and deciphering of claim 1 as an invention in and of itself. Applicants should draft claims in a manner which makes their meaning readily understood by ordinary artisans, rather than providing methodology for working this out for themselves.
Can the compositions contain zero amounts of any of the five constituents? If so, the recitation of a composition comprising these five components is self-contradictory, making it even more indefinite. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/508,074 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the reference claims recite five-part refrigerant compositions using a ternary composition diagram and appear to recite overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
To the best of the examiner’s ability to determine, the subject matter appears to be free of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Minor et al., US 2020/016550 and WO 2017/151488. Both of these references disclose five-part refrigerant compositions . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/JOHN R HARDEE/Primary Examiner
Art Unit 1761